 Case 3:20-cv-00798-BJD-MCR Document 9 Filed 08/21/20 Page 1 of 2 PageID 40




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

THERESE GAMBLE,

                Plaintiff,

vs.                                                          Case No.: 3:20-CV-798-J-39MCR

UNIVERSITY OF NORTH FLORIDA;

            Defendants.
___________________________________________


                UNOPPOSED MOTION TO FILE AMENDED COMPLAINT

        Plaintiff, Therese Gamble, by and through undersigned counsel, moves to file an

amended complaint in this cause, attached as Exhibit 1. In support thereof, she states as follows:

        1.     On July 17, 2020, Plaintiff filed her complaint in this action, naming as the

University of North Florida. (Doc. 1).

        2.     The original complaint improperly named the University of North Florida as a

Defendant, when the proper Defendant is The University of North Florida Board of Trustees.

        3.     As such, Plaintiff wishes to amend her complaint to correct this error.

        4.     No substantive changes have been made to the Complaint other than changing the

identity of the Defendant.

        5.     Plaintiff has conferred with Kelly DeGance, counsel for Defendant, who does not

object to the relief requested.

        WHEREFORE, Plaintiff respectfully requests this Court grant her leave to file the

attached amended complaint.
 Case 3:20-cv-00798-BJD-MCR Document 9 Filed 08/21/20 Page 2 of 2 PageID 41




                                               MEMORANDUM OF LAW

          Federal Rule of Civil Procedure 15(a)(1)(2) permits a party to amend its pleadings only

with the party’s written consent or the court’s leave. Here, the request comes with the consent of

Defendants. In order to prevent duplicative answers or other responsive pleadings from the other

parties, Plaintiff respectfully requests this Court grant leave to amend.

                                                     Respectfully submitted,

                                                            /s/Jesse B. Wilkison
                                                     Wm. J. Sheppard, Esquire
                                                     Florida Bar No.: 109154
                                                     Elizabeth L. White, Esquire
                                                     Florida Bar No.: 314560
                                                     Matthew R. Kachergus, Esquire
                                                     Florida Bar No.: 503282
                                                     Bryan E. DeMaggio, Esquire
                                                     Florida Bar No.: 55712
                                                     Jesse B. Wilkison, Esquire
                                                     Florida Bar No.: 118505
                                                     Camille E. Sheppard, Esquire
                                                     Florida Bar No.: 124518
                                                     Sheppard, White, Kachergus, DeMaggio & Wilkison, P.A.
                                                     215 Washington Street
                                                     Jacksonville, Florida 32202
                                                     Telephone:     (904) 356-9661
                                                     Facsimile:     (904) 356-9667
                                                     Email:         sheplaw@sheppardwhite.com
                                                     COUNSEL FOR PLAINTIFF

                                           CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been furnished via the CM-ECF

System which will send a notice of electronic filing to Kelly DeGance, Esquire,

kelly.degance@adbledgal.com, this 21st day of August 2020.


                                                          /s/Jesse B. Wilkison
                                                     ATTORNEY
JBW/km[gamble.mot.to.file.amended.complaint]


                                                        2
